Citation Nr: 1452131	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of a left knee injury, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for diabetes, to include as due to exposure to Agent Orange and/or chemicals, asbestos, or mustard gas.  

3.  Entitlement to service connection for residuals of a gunshot (GSW) to the left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  He received numerous awards and commendations, to include the National Defense Service Medal, Vietnam Service Medal with one bronze star, and the Republic of Vietnam Campaign Medal.  Service personnel records (SPRs) reflect that he served aboard the USS LYNDE MCCORMICK from October 9, 1971, to May 31, 1974.  His military occupational specialty was a welder and technician.  He was assigned to the Machine Shop for routine repairs on the hull, damage control, and for work on the ship's piping equipment.  He was the ship's leading welder.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2014, the Veteran and his wife also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

At the hearing, the Veteran raised the issue of entitlement to service connection for cancer of the jaw, to include as due to exposure to Agent Orange and/or chemicals, asbestos, or mustard gas.  This issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

In the decision below, it is found that new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a left knee injury.  However, additional evidentiary development is necessary.  Thus, the issue of entitlement to service connection for residuals of a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1997, the RO denied a claim for service connection for a left knee injury.  

2.  Evidence has been received since the RO's September 1997 decision that was not previously of record and which is not cumulative of other evidence of record; it raises a reasonable possibility of substantiating the claim. 

3.  Diabetes is not currently shown.  

4.  Residuals of a GSW to the left arm due to active duty are not shown.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's September 1997 decision which denied a claim for service connection for a left knee injury; the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

2.  Diabetes was not incurred in or aggravated by service and service connection may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  A GSW of the left arm was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development of his or her claim and to notify the claimant of the obligations on both his or her part and VA's.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  These provisions apply to claims for benefits received by VA on or after November 9, 2000, as well as any claim not decided as of that date.

Without deciding whether the notice and evidentiary development requirements have been satisfied in this case on the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a left knee injury, it is the Board's conclusion that it is not precluded from now adjudicating the question of whether the claim is reopened.  This is so because the Board is taking action favorable to the Veteran by reopening the claim and granting the claim only to this extent, which, at this point, poses no risk of prejudice to the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the additional claims on appeal, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, September 2008 and May 2014 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2008 and 2014 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his SPRs, service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, his wife, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for diabetes and for residuals of a GSW to the left arm.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence - Left Knee

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for a left knee disability.  In statements of record, to include his Board hearing, held in July 2014, he has reported and/or testified that he incurred injury to his left knee while on the beach on the island of Little Grande at Subic Bay Naval Station in February 1972.  He had been in the water learning to dive.  After exiting the water and on the beach to remove his flippers, mask, and snorkel, he was struck in the left knee by a projectile.  He was taken to the naval hospital where the knee was wrapped.  He was sent back to the ship that same day.  He pointed to a letter by a fellow serviceman corroborating that this injury occurred.  

In September 1997, the RO denied the Veteran's claim for service connection for a left knee injury.  There was no appeal, and the RO's decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

In July 2008, the Veteran filed to reopen the claim.  In June 2009, the RO denied the claim finding that new and material evidence had not been received.  

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

As noted above, the RO denied the claim in September 1997, and it was not appealed.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's September 1997 decision included the Veteran's STRs which are negative for report of, treatment for, or diagnosis of a left knee condition.  

At the time of the RO's September 1997 rating decision, there was no inservice medical evidence to show that the Veteran had a left knee disability, and no competent evidence relating a left knee disability to service.  Thus, the claim was denied.  

The evidence received since the RO's September 1997 rating decision consists of post-service medical evidence dated from the late 1980s to the present day.  Private medical records dated in 2001 show that the Veteran was diagnosed with a torn meniscus, and that he underwent an arthroscopy.  Degenerative joint disease (DJD) of the left knee was noted.  Subsequently dated records show that he continues to be diagnosed with DJD of the left knee.  Also added to the file is a statement by a fellow serviceman dated in September 2009 wherein he attested to the injury as contended by the Veteran.  He recalled that it was a puncture type wound.  At the time, he thought it looked like a bullet hole, but it was not "deep enough."  Also added in January 2010 was a copy of a 1972 letter that the Veteran wrote home to his wife in which he told her about getting injured in the left knee by a small caliber shell.  

This evidence, which was not of record at the time of the 1997 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156 (2013).  The Board further finds that this evidence is material.  The medical records are competent evidence which shows that the Veteran has a left knee disability.  Moreover, there is competent evidence that the Veteran did incur a left knee injury from shrapnel as alleged.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened. The appeal is granted to this extent only.  

Diabetes

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., diabetes mellitus) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Agent Orange

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Pertinent Background and Analysis

It is the Veteran's contention that he has diabetes of service origin.  Primarily, he claims that the condition is due to his exposure to Agent Orange and/or chemicals, asbestos, or mustard gas.  

The STRs are negative for report of, treatment for, or diagnosis of diabetes.  Similarly, while the Veteran asserts that he has been diagnosed with this condition, the post-service medical evidence of record (which includes records dated from the late 1980s to the present day), is actually negative for diagnosis of diabetes.  While the post service records show a long history of elevated triglycerides, cholesterol, and hyperlipidemia, diabetes has not been assessed.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1110, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current type II diabetes mellitus, the claim must be denied.

It is further pointed out that hyperlipidemia (elevated cholesterol) is a laboratory finding and not a disability or disease.  It has not been shown that the Veteran has diabetes associated with his elevated triglycerides, cholesterol, or hyperlipidemia.  See 61 Fed. Reg. 20,440, 20, 445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection may not be granted for a laboratory finding.  In the absence of proof of present disability there can be no valid claim.  Brammer, supra; see 38 U.S.C.A. § 1110 (2013).  

In further discussion, the Board notes that VA records in 2008 and 2011 reflect that the Veteran would benefit from participation in a weight management program.  At these times, it was noted that the health risks, to include diabetes, were discussed with the Veteran.  However, the condition was not diagnosed.  Moreover, review of the treatment records shows that the Veteran's various medical problems were listed on many occasions in his medical records, but the lists never included the alleged diabetes.  While diabetes diagnosed in March 2008 was referenced in a 2014 VA record (virtual) when the Veteran was being examined for diabetic retinopathy, this was apparently based on history as related by the Veteran.  Further corroborating that he does not have diabetes was the fact that no diabetic retinopathy was found.  

As to the contention that the Veteran has diabetes due to Agent Orange and/or chemicals, asbestos, or mustard gas, the Board finds that the Veteran has not reported continuity of symptomatology or any related symptoms during service.  While the Board acknowledges that the Veteran served aboard the USS LYNDE MCCORMICK, the evidence of record, to include the Veteran's SPRs, response from the Chemical Biological Warfare Exposure System, or the articles submitted by the Veteran referring to inservice exposure to herbicides, do not show that he was exposed to herbicides or to any other toxic substances during service.  Nor do they show that the Veteran actually left the ship and went ashore in the Republic of Vietnam which would result in a finding of herbicide exposure.  At any rate, it may not be presumed that he was exposed to Agent Orange during his military service, and he cannot be entitled to presumptive service connection for diabetes mellitus in accordance with 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013), as there is no medical evidence of record confirming that the Veteran currently has diabetes mellitus.  See Brammer, supra.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such veteran's service and the disability).  

The Board also notes that, although the Veteran contends that he has diabetes mellitus as a result of his exposure to herbicides chemicals, asbestos, or mustard gas, he has not provided any evidence confirming such a diagnosis or confirmation of actual exposure to any of these substances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street. If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In this regard, as noted above, an actual diagnosis of diabetes is not of record.  More significantly, the Veteran has not submitted any medical records which document his treatment for diabetes; his available medical records merely document notation (on one occasion) of the Veteran's medical history as related by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the Veteran).  

In conclusion, although the Veteran asserts that he currently has diabetes related to service, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis.  The Board observes that objective medical evidence generally is required to address questions of diagnosis or medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the negative evidence of record is of greater probative value than the Veteran's statements in support of his claim.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  


Residuals of a GSW to the Left Arm

Background and Analysis

Similarly, when discussing the Veteran's claim for service connection for residuals of a GSW to the left arm, the record is devoid of inservice evidence that he incurred a shrapnel injury to that extremity.  While he has testified that he was treated during service for this injury and exhibited left arm scars that he said resulted therefrom, there is nothing (other than his own statements) in the record that corroborates the inservice injury.  

Moreover, as noted above, the Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of a left arm disorder.  While he reported carpal tunnel syndrome (which he did not associate with the alleged inservice injury) at the 2014 hearing, actual diagnosis of any left arm disorder is not of record.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); Brammer, supra.  In the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a left arm disorder, this claim is also denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left arm disorder, and it is be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert, supra.  


ORDER

New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.  To this extent only, the appeal is granted.  

Service connection for diabetes is denied.  

Service connection for residuals of a GSW to the left arm is denied.  


REMAND

In the decision above, the Board determined that the claim of entitlement to service connection for a left knee injury was reopened.  The evidence submitted since the final denial of the claim in 1997 included competent evidence that the Veteran did incur a laceration to the left knee during service, apparently from a small caliber shell.  That point is now conceded.  

What is not in the record, however, is a medical opinion attributing current left knee residuals to the inservice injury.  It is noted that additional left knee problems were not noted after the 1972 injury until 2001.  A medical examination is necessary to address the medical questions raised.  Barr v. Nicholson, 303 Vet. App. 303 (2007); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in order to ascertain the nature and etiology of any left knee disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review and reviewed in conjunction with the examination.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left knee disability was caused by the Veteran's service, to include the left shrapnel injury to the left knee which has been conceded.  

b) If the examiner cannot provide the requested opinion, the examiner should explain the reason(s) therefor.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must provide a detailed rationale for his/her opinion.

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for a left knee disorder on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and his representative should thereafter be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


